WHITE, J.
The charter of the city of Buffalo provides, among other things, that the common council shall from time to time enact ordinances to license and regulate auctioneers. Pursuant to that provision of the charter, the common council has enacted an ordinance prohibiting the sale of watches at auction after 6 o’clock in the evening, under a penalty of $50. The defendant violated the ordinance, and this action is brought to recover the penalty. The defendant claims that the ordinance is void, and the court below so decided. The ordinance in question follows the charter, and is authorized by it. The licensing of auctioneers, and the regulation of their conduct as such, has always been held, within this state, to be within the power of the legislature, and that statutes and ordinances for that purpose are valid. Rev. St. (Banks & Bros.’ 8th Ed.) pt. 2, c. 17, tit. 1; Schwab v. Grant, 126 N. Y. 473, 27 N. E. 964. The judgment appealed from should be reversed, and a new trial ordered, with costs to abide the event. All concur.